United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-3854
                                     ___________

Jimmy L. Hood,                        *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Norris, Director, Arkansas      * Eastern District of Arkansas.
Department of Correction; Gaylon Lay, *
Warden; Carl Griswold, Employee,      * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: May 17, 2006
                                 Filed: July 12, 2006
                                  ___________

Before BYE, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Jimmy Hood (Hood), an employee of the Arkansas Department of Correction
(ADC) brought an action alleging violations of 42 U.S.C. § 1983 and state law. The
district court1 granted summary judgment in favor of defendants, and finding no
constitutional violations, the court opted not to exercise supplemental jurisdiction over
Hood’s state-law claim.


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
        Having reviewed the record and appellate submissions, see Murphy v. Mo.
Dep’t of Corr., 372 F.3d 979, 982 (8th Cir.) (de novo review), cert. denied, 543 U.S.
991 (2004), we agree with the district court that Hood’s federal claims were barred by
the Eleventh Amendment, because he named the defendants only in their official
capacities. See Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997) (Eleventh
Amendment immunity bars § 1983 damages claim against State and its agencies);
Robb v. Hungerbeeler, 370 F.3d 735, 739 (8th Cir. 2004) (official-capacity suit is
treated as suit against government entity), cert. denied, 543 U.S. 1054 (2005); Nix v.
Norman, 879 F.2d 429, 431 (8th Cir. 1989) (to state individual-capacity claim,
complaint must either specifically name defendants in their individual capacities or
must involve actions taken by government agents outside scope of official duties).
Although the Eleventh Amendment does not bar prospective injunctive relief, see Nix,
879 F.2d at 432, Hood never explained how any ADC policy was unconstitutional, see
id. at 433 (to establish liability in official-capacity suit under § 1983, plaintiff must
show, inter alia, that official named in suit took action pursuant to unconstitutional
governmental policy or custom).

      Accordingly, we affirm without further discussion. See 8th Cir. R. 47B.
However, we clarify that dismissal of the state-law claim was without prejudice. See
Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir.) (per curiam), cert. denied,
519 U.S. 968 (1996).
                        ______________________________




                                          -2-